            Case 5:11-cr-00610-TJS Document 50 Filed 09/07/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :       CRIMINAL NO. 11-610
                                           :
       v.                                  :
                                           :
STEVEN RODRIGUEZ                           :

                                       ORDER

       NOW, this 7th day of September, 2021, upon consideration of the Motion to

Correct Sentence Under 28 U.S.C. § 2255(f)(3) & (4) (Doc. No. 38) and Motion for

Vacation of Sentence Pursuant to 28 U.S.C. § 2255 (Doc. No. 42), the Government’s

response, and the petitioner’s reply, it is ORDERED that the motion is DENIED.

       IT IS FURTHER ORDERED that no probable cause exists for the issuance of a

certificate of appealability.




                                                     /s/TIMOTHY J. SAVAGE
